    Case 3:19-md-02885-MCR-GRJ Document 1026 Filed 03/06/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                               Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                                     Judge M. Casey Rodgers
 This Document Relates to All Cases                  Magistrate Judge Gary R. Jones


                                            ORDER

       Judge David R. Herndon (ret.) was previously appointed as a Special Master

in this MDL to assist the Court in moving the affirmative defenses into a posture for

dispositive motion practice and, in particular, to help facilitate discovery from the

United States. See ECF No. 760. Judge Herndon has been immensely helpful to the

parties and the undersigned in his role, and accordingly, the Court now finds it

appropriate to expand that role in two respects.

       First, Judge Herndon is authorized to help the parties to effectively and

efficiently manage discovery in the bellwether cases. 1 Judge Herndon’s fees and

expenses for assisting in the bellwether process will be shared equally among

Plaintiffs’ Leadership and Defendants’ Counsel.                 Second, Judge Herndon is

authorized and directed to assist the Court and the Common Benefit Special Master



       1
         Judge Herndon has already been informally assisting the parties with issues related to the
bellwether cases for some time; this Order formalizes that role. He will not adjudicate discovery
disputes or make formal recommendations to the Court on discovery issues.
   Case 3:19-md-02885-MCR-GRJ Document 1026 Filed 03/06/20 Page 2 of 2
                                                                          Page 2 of 2


in the fair and efficient management of the Common Benefit Fund for this litigation.

To the extent a distribution of the Common Benefit Fund becomes necessary in the

future, Judge Herndon will prepare a Report and Recommendation for the Court at

the appropriate time. Plaintiffs’ Leadership will compensate Judge Herndon for his

work in connection with the Common Benefit Fund.

      Judge Herndon may communicate ex parte with counsel and/or the Court in

fulfilling his duties. All other provisions of the prior Order of Appointment, ECF

No. 760, remain unchanged.

      SO ORDERED, on this 6th day of March, 2020.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




Case No. 3:19md2885/MCR/GRJ
